Title: To Thomas Jefferson from Frank Nash, 29 November 1803
From: Nash, Frank
To: Jefferson, Thomas


               
                  [29 Nov. 1803]
               
               I now take this Oppertunity to inform you that I am well and that I am going to London as I wrote to you before
               I have agreed to gow to london buy the run for four guines and a half If it will be agreeable for you to send for me home or give me a passage from london you may expect that the ammerican consul at London will have information of where I shall be at the time that I should expect that I may have time from this to hear from you
               
                  Frank Nash
               
               
               
                  Perhaps it may be agreeable for you and your Ceuntary to find me with imploy to be in some place of office if it should be mothing mour than what I could with the Navy of the united states perhaps I could contrive some way or other without makeing many words about your busine or mine as the ways of the world ar so wise I would not say that the ways of the world ar so foolis that I dont car wha I due nor what I is that I would and so I have wrote this letter to you as I might due this twenty Ninth day of November from Dublin to London
               
               
                  Frank Nash
               
            